Case 20-10500-TPA   Doc 20   Filed 08/10/20 Entered 08/10/20 09:06:19   Desc Main
                             Document     Page 1 of 9
Case 20-10500-TPA   Doc 20   Filed 08/10/20 Entered 08/10/20 09:06:19   Desc Main
                             Document     Page 2 of 9
Case 20-10500-TPA   Doc 20   Filed 08/10/20 Entered 08/10/20 09:06:19   Desc Main
                             Document     Page 3 of 9
Case 20-10500-TPA   Doc 20   Filed 08/10/20 Entered 08/10/20 09:06:19   Desc Main
                             Document     Page 4 of 9
Case 20-10500-TPA   Doc 20   Filed 08/10/20 Entered 08/10/20 09:06:19   Desc Main
                             Document     Page 5 of 9
Case 20-10500-TPA   Doc 20   Filed 08/10/20 Entered 08/10/20 09:06:19   Desc Main
                             Document     Page 6 of 9
Case 20-10500-TPA   Doc 20   Filed 08/10/20 Entered 08/10/20 09:06:19   Desc Main
                             Document     Page 7 of 9
Case 20-10500-TPA   Doc 20   Filed 08/10/20 Entered 08/10/20 09:06:19   Desc Main
                             Document     Page 8 of 9
Case 20-10500-TPA   Doc 20   Filed 08/10/20 Entered 08/10/20 09:06:19   Desc Main
                             Document     Page 9 of 9
